Citation Nr: 1424088	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  06-37 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1970, including service in Vietnam.

This matter originally came to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A January 2012 Board decision denied service connection for tinnitus and hepatitis C.  The January 2012 denial of service connection for hepatitis C was vacated and remanded back to the Board in an August 2012 Order by the United States Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Partial Remand (Joint Motion).  The Board's denial of service connection for tinnitus was not disturbed by the Joint Motion.  In April 2013, the Board remanded the issue on appeal to the RO to obtain a VA examination with nexus opinion.  

In November 2013, the Board remanded the case to the RO to obtain an addendum opinion from the VA examiner who provided an opinion in June 2013, or from another medical professional if the examiner who saw the Veteran in June 2013 was unavailable, in which the examiner discussed the Veteran's contentions that he incurred hepatitis C as a result of his use in service of shared razor blades and tooth brushes.  

In response to the Board's remand, an addendum opinion was obtained in March 2014 in which the Veteran's contentions were addressed.  Consequently, there has been substantial compliance with the November 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing is of record.


FINDING OF FACT

The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as not that the Veteran has hepatitis C that is causally related to active service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran letters in August 2004 and June 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection for the disability at issue.  These letters also informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in a September 2011letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran's service treatment records, relevant VA treatment reports, and reports of VA evaluations, with nexus opinions, are of record, including VA opinions dated in June 2013 and March 2014.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2013 and March 2014 opinions obtained in this case are adequate, as they involve review of the claims file and an opinion with rationale on whether the Veteran has hepatitis C due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issues decided on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his October 2011 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative, Veterans of Foreign Wars, and the undersigned asked questions to ascertain the etiology of the disability at issue.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran has contended, including in a June 2008 statement and at his videoconference hearing in October 2011, that he contracted hepatitis C as a result of activities in service, including sharing razor blades and toothbrushes, being exposed to blood from a known heroin user who had been killed, and being given an air-gun vaccination that had not been sterilized.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A March 1983 service department medical history report and medical examination report did not reveal any pertinent complaints or clinical findings; it was noted that the Veteran had tattoos on his right forearm and shoulder.

There were no pertinent complaints of clinical findings on a VA Report of Medical Examination for Disability Evaluation conducted in January 1984.  

Private laboratory test results for April 2003 reveal elevated ALT and AST levels.

VA treatment records for June 2007 include a diagnosis of hepatitis C.  

According to a June 2008 lay statement from G.E.E., who served with the Veteran at Camp Eagle in Vietnam, their area was subjected to rocket attacks in which people were killed.

The Veteran testified at his videoconference hearing in October 2011 that he believes that he contracted hepatitis C as the result of helping to retrieve the wounded injured in a rocket attack in Vietnam, which involved exposing the scratches and cuts he incurred as a mechanic to blood from the wounded; and that he was told he could not give blood approximately 3-4 years after service because his liver was producing too many enzymes.

According to May 2013 VA treatment records, the Veteran had a history of chronic hepatitis C without cirrhosis.  It was noted that the Veteran's hepatitis C was possibly linked to air gun vaccinations in service, as he has no history of intravenous drug use or blood transfusions.

The Veteran was provided a VA evaluation in June 2013, which included review of the record and examination of the Veteran.  Hepatitis C was diagnosed, and the examiner concluded that it was not related to service because there was no clear evidence of exposure in service.
According to a September 2013 lay statement from the Veteran's wife, the June 2013 VA evaluation was inadequate because it took only 15 minutes and the examiner did not appear to have read the claims file.

A VA medical opinion was obtained in March 2014 from a Medical Officer, who is a different medical professional than in June 2013.  After review of the record, the reviewer noted that the initial medical evidence of hepatitis C was not until many years after service discharge and concluded that it was less likely than not that the extended delay in clinical signs and symptoms of hepatitis C were related to, incurred from, caused by, or aggravated by service.  The examiner cited medical literature weighing against a delayed onset of hepatitis C and weighing against transmission by sharing a toothbrush.  The examiner determined the risk to the Veteran from his inservice activity was small because hepatitis C was primarily incurred as a result of intravenous drug use or sex with an infected person, neither of which was shown in service in this case.

The Veteran contends that he has hepatitis C as a result of events in service, such as sharing razors and toothbrushes, being exposed to the blood of a heroin used, and getting vaccinated with an sterilized air gun.  The Veteran's contentions are considered competent and credible.  However, there must be evidence linking the events in service to the hepatitis C diagnosed after service.  

Based on the above evidence, in which there is no showing of hepatitis C until many years after service and the only nexus opinions on file are against the claim, the Board concludes that service connection is not warranted for hepatitis C.  Although it was contended on behalf of the Veteran in April 2014 that this case should be remanded again because the examiner in March 2014 did not provide an adequate rationale, the Board finds that the VA physician did provide an adequate rationale, as he discussed the evidence of record, including the Veteran's statements involving his exposure to risk factors for hepatitis C in service, and cited to the record and medical excerpts to support his conclusions.  Although there is a May 2013 reference in a VA treatment report to a possible link between the Veteran's hepatitis C and air gun vaccinations in service, the Court has held that an opinion couched in terms of possibility, such as this one, carries little probative weight.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523; see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Veteran is competent to report his subjective symptoms of hepatitis C, such as fatigue; however, he is not competent to report that he has hepatitis C due to service.  The diagnosis of hepatitis C and the determination of the etiology of the disability are clearly medical questions and require medical expertise.  A layperson is not competent to provide a diagnosis or opine on the etiology of a disability such as hepatitis C, which requires special testing to support a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  The Veteran has not been shown to have had the requisite medical training.  

Because the preponderance of the probative evidence of record is against the claim for service connection for hepatitis C, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


